Buchanan, J.
The first question to be decided in this case is, whether the District Court erred in admitting testimony tó prove that defendant was a resident of Louisiana at the date of the conveyance ti) plaintiff, which is the basis of this action ; the said deed of conveyance reciting that defendant was “ of said county and State above named,” Perry county, State of Alabama.
The evidence was properly admissible under the doctrine in Davis v. Binion, 5 An. 248. The recital in question, in the deed of conveyance, was not one of the causes of the contract.
The present case differs from those of Holloman v. Holloman, 12 An. 607, and McCall v. White, 10 An. 577, in this, that the contract between the present parties, although made in Alabama, was intended to have effect in Louisiana. Its effeet must, therefore, be governed by the laws of Louisiana. Civil Code, Article 10.
It is a donation of negroes and their increase by defendant to plaintiff, and is revoked, up to the disposible portion, by the subsequent birth of three legitimate children to the dono!-. C. 0.1556.
The evidence shows, that the slaves in question constitute the greater part of the estate of the defendant.
Neither is this donation clothed with the formalities required by Articles 1523 and 1629 of the Civil Code, to give it validity, and to make it binding upon the donor, in Louisiana.
Lastly, it is bad, under the Article 1520 of the Code, because the usufruct of the property donated, is' reserved to the donor. 12 An. 721; 5 An. 433 ; 4 An. .36.
Judgment affirmed, with costs.